Table of Contents Exhibit 4.07 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request. Omissions are designated as "[*]". A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. naphtha Purchase and sale agreement entered into by, on one side, PETRÓLEO BRASILEIRO S.A. – PETROBRAS, and on the other side, by Braskem S.A., in the form below: PETRÓLEO BRASILEIRO S.A. - PETROBRAS , a mixed-capital company, with main offices at Avenida República do Chile, No. 65, in the city and State of Rio de Janeiro, enrolled in the corporate taxpayer registry under No. 33.000.167/0001-01, herein referred to as PETROBRAS , hereby represented by its Executive Manager of Supply – Marketing and Commercialization, José Raimundo Brandão Pereira, and BRASKEM S.A. , with main offices at Avenida Nações Unidas, No. 8501, in the city and State of São Paulo, enrolled in the corporate taxpayer registry under No. 42.150.391/0001-70, herein referred to as BRASKEM , hereby represented by Bernardo Afonso de Almeida Gradin and Luiz de Mendonça, also referred to jointly as the PARTIES and individually as the PARTY . Considering that: · PETROBRAS is the largest producer of naphtha in Brazil and BRASKEM is the largest consumer of naphtha in Brazil; · PETROBRAS and BRASKEM have maintained a continuous commercial relationship since the founding of the companies that currently compose BRASKEM ; · PETROBRAS and BRASKEM operate in industrial sectors that require long-term planning, and the presence of a lasting contractual relationship between the PARTIES is fundamental for the sustainability and development of their businesses; · the Parties are interested in developing a relationship that expands the existing synergies between them; · PETROBRAS , through the Landulpho Alves–Mataripe Refinery, herein referred to as RLAM, has a system integrated with Braskem’s industrial units in the State of Bahia, which has had a commercial relationship with the PARTIES for approximately 30 years; · PETROBRAS , through the Alberto Pasqualini Refinery – REFAP S.A., herein referred to as REFAP, has a system integrated with Braskem’s industrial units in the State of Rio Grande do Sul, which has had a commercial relationship through the PARTIES for approximately 30 years. The Parties have mutually agreed to enter into this Purchase and Sale Agreement, which is governed by the following clauses and conditions: First Clause — Purpose 1.1. PETROBRAS is obligated to sell and deliver to Braskem , and Braskem is obligated to sell and receive from Petrobras , during the period established in Clause Nine, naphtha petrochemicals, herein referred to as “naphtha” or “product,” in the quantity described in Clause Two and at the quality described in Clause Three, in accordance with the terms and conditions stipulated in this Agreement and in Annexes I, II, and III. 1.2. Braskem undertakes not to sell, assign or, in any form, transfer to a third-party naphtha acquired from Petrobras , except by prior agreement between the Parties , and its use is limited to input for its pyrolysis units and/or catalytic reforming, for the purpose of producing petrochemicals. Second Clause — Quantity 2.1. The maximum quantity of naphtha that Petrobras undertakes to sell and deliver to Braskem , and that Braskem undertakes to purchase and receive from Petrobras , is 418,300 tons. 2.1.1. In 2010 the Parties will reassess, considering possible advances in the production of naphtha by Petrobras in Brazil, the viability of increasing the maximum monthly quantity effective from January 1, 2011. 2.1.2. The basic quantity of naphtha to be delivered by Petrobras at the point of delivery of Braskem’s units in the State of Bahia, herein referred to as UNIB–BA , is 257,000 tons monthly and at the point of delivery of Braskem’s units in the State of Rio Grande do Sul, herein referred to as UNIB–RS , is 161,300 tons monthly. 2.1.3. Petrobras guarantees the monthly delivery of 110,000 (one hundred ten thousand) tons of a specific type of naphthenic naphtha to UNIB-BA, except for months in which there is a scheduled downtime for the Reform Unit of BRaskem or the Distillation Unit of RLAM and amounts of paraffinic naphtha that exceed this quantity, in accordance with the specifications presented in Annex I—Quality Specifications. —The establishment of the Hard Order 2.2. By the 1st (first) working day of the month (N-2), Braskem will inform, in writing and in compliance with the minimum and maximum limits provisioned in the table below and the total maximum limit provisioned in item 2.1, the monthly quantities of naphtha that it intends to acquire from Petrobras in the second subsequent month (N) and in the other five months after this (N+1 to N+5), indicating locations for delivery. Point of Delivery Minimum (ton/month) Maximum (ton/month) UNIB-BA 110,000 297,000 UNIB-RS 65,000 201,300 2.2.1. Braskem may, until the 1st (first) working day of the month (N-1), request a change for a point of delivery at the maximum of 40 (forty) thousand tons of the Hard Order, such as defined in item 2.3, respecting the limits of item 2.2 above. 2 2.3. By the 1st (first) working day of the month (N-1), Braskem will confirm, in writing and respecting the minimum and maximum limits provisioned in the table of item 2.2. and the total maximum limit provisioned in item 2.1., the quantity of naphtha that it intends to acquire from Petrobras for the subsequent month (N), separated by point of delivery, which will present a maximum variation of more or less than 10% (ten percent) in relation to the purchase order for this same month (N) stated in the previous month (N-2). 2.3.1. The quantity confirmed will be considered the Hard Order for the subsequent month (N), becoming an obligation to deliver by Petrobras and to receive by Braskem . 2.3.2. If Braskem does not send confirmation or does so after the deadline, the Hard Order to be adopted for the subsequent month (N) will be the quantity previously informed in the previous month (N-2). —Requests for additional quantities 2.4. Braskem may request, at any time, the supply of additional quantities to the Hard Order, falling to Petrobras to confirm the possibility of additional supplies in the maximum period of 7 (seven) days, from when the request was made by BRaskem . 2.4.1. Additional quantities accepted by Petrobras will be incorporated into the Hard Order of the month in question, in which case the maximum limits provisioned in items 2.1. and 2.2 will not be applicable. —Anticipated quantities 2.5. Parties may agree to the supply of quantities superior to the Hard Order in respect of anticipation of the subsequent month (N+1), which will be subject to the effective price in that month (N+1). 2.5.1. If the referred to price for the month (N+1) has not yet been determined by applying the formula established in Clause Six, the Parties will define, mutually, the business terms for provisional billing of anticipated amounts. 2.6. The quantities effectively provided as an advance will be deducted from the Hard Order agreed to for the next month and, as soon as the correct price is known, credit or supplementary notes will be issued in order to correct the provisional billing. —Quantities not delivered or not received 2.7. At the end of each month the balance between the Hard Order and quantity actually provided will be assessed. 2.7.1. The calculation of the amount actually provided will include the naphtha acquired by Braskem together with Alberto Pasqualini Refinery – REFAP S.A. 2.7.1.1. At the end of each month, Braskem must send to Petrobras a report that proves the effective amount of product that has been sold and delivered by REFAP, which shall be deducted from the total quantity to be delivered by Petrobras . 3 2.8. In the event of a balance higher than 5% (five percent) of the Hard Order, the following procedures will be adopted: 2.8.1. Balances that Petrobras is responsible for, except for those resulting from Unforeseeable Circumstances or Force Majeure, pursuant to Clause Ten, or scheduled downtime for maintenance of the refinery greater than 5 (five) days and previously informed pursuant to Clause Five, may be incorporated, at the choice of Braskem , to the Hard Order of the subsequent month and will be billed at the effective price of the month incurring the balance (N) or the subsequent month (N+1), whichever is lower. 2.8.2. Balances that Braskem is responsible for, except for those resulting from Unforeseeable Circumstances or Force Majeure, pursuant to Clause Ten, or scheduled downtime for maintenance of the refinery greater than 5 (five) days and previously informed pursuant to Clause Five, may be incorporated, at the choice of Petrobras , to the Hard Order of the subsequent month and will be billed at the higher effective price of the month incurring the balance (N) or the subsequent month (N+1), whichever is higher. 2.9. In the event of balances being equal or below 5% (five percent) of the Hard Order, such balance will be automatically cancelled without burden or penalty to the Parties . Third Clause—Quality and Inspection 3.1. The naphtha to be provided by Petrobras must meet the quality specifications contained in Annex I of this Agreement. 3.1.1. Petrobras guarantees the quality of the product to the defined location for each type of sale. 3.2. Petrobras will make available to Braskem , prior to the start of delivery of each batch of product or unloading of vessels at the Aratu or Tramandai Terminals, a Test Certificate containing the results of quality specifications. 3.2.1. In the event of one more results not meeting the agreed-upon quality specifications, the batch of product may only be delivered with the written consent of Braskem . 3.2.1.1. Acceptance by Braskem of the specific quantity of product outside the specifications does not imply, under any circumstance, a change to the specifications or the obligation to accept other quantities in this condition. 3.2.1.2. If Braskem accepts receipt of a batch of product outside of the specifications and utilizes it in industrial processes, Petrobras will be exempt from any liability for damages, direct or indirect, or lost profits that occur to Braskem and/or other consumers supplied by it, due to the use of this product. 3.2.1.2.1. Regardless of the above subsection, the Parties may negotiate, prior to supplying the batch of product in question, business terms and responsibility for direct damages. 3.2.1.3. If Braskem does not accept receipt of any batch of product outside of specifications, the delivery of this batch will be interrupted pursuant to instructions from Braskem , and Petrobras will keep Braskem informed of the actions and expectations for the prompt restoration of normal supply, in accordance with the provisions of items 2.7. to 2.9. 4 3.2.2. In the event of Braskem finding a discrepancy between the results presented in the Test Certificate and the quality of the product received, a formal complaint must be sent, within a maximum period of 2 (two) working days after receipt, to Petrobras so it may carry out the necessary investigations. In this event, the continuation of supply of product may only occur with the written consent of Braskem . 3.2.2.1. Upon the finding of any non-conformity in the quality of the product, Petrobras will be responsible for any proven, direct damages, up to the limit provisioned in the Thirteenth Clause, except for indirect damages and lost profits of Braskem and/or other consumers supplied by it, due to the use of this product. 3.2.2.1.1. Regardless of the provision in the sub-item above, the Parties may negotiate conditions of liability for direct damages specific to each event. 3.2.2.2. In the absence of agreement between the Parties as to differences in relation to the guaranteed quality specifications of the product, a sample of the product will be submitted for review by an Independent Inspection Company, mutually agreed to by the Parties , whose report will be irrevocably accepted, and the costs will be incurred by the Party found to be in error. —Appointment of the Independent Inspection Company 3.3. When it is in the interest of the Parties , an independent Inspection Company, mutually agreed to by the Parties , may be nominated to witness the certification of quality and quantity of the product sent by Petrobras or received by Braskem , depending on the type of sale. The costs and fees related to the hiring of such Independent Inspection Company will be equally shared between the Parties . 3.3.1. The independent inspector must determine the quality and quantity of the product from sampling and analyzing the product in the presence of representatives of the Parties , at the point of transfer of the product, in accordance with the type of sale as defined in this Agreement, before starting loading, unloading or pumping operations. The inspector must retain samples for a minimum period of 90 (ninety) days after the end of the operation. 3.3.2. The results of the quantity and quality of the product, determined by the independent inspector, will be considered definitive by the Parties , except for manifest error or fraud, and will serve as the basis for issuing documentation related to the remittance of the product and its billing. Clause four—Operational proceedings 4.1. For the purposes of this Agreement various types of trade will be practiced: “Delivery at Point A” (EXA); “Free to Warehouse” (LPA) or “Deliver to Aratu or Tramandai” (EEA), descriptions of which can be found in Annex II. 5 4.1.1. The PArties may agree to, by means of Amendment, other business terms from those described in this Agreement. 4.2. The Parties agree that the operational procedures, such as measuring, transference of property, schedule of delivery, shortages and surpluses, among others, will be defined in Annex II. Clause Five—Scheduled Downtime for Maintenance 5.1. Braskem will notify Petrobras , at least 6 (six) months in advance, of its schedule for general maintenance downtime of units consuming naphtha. 5.2. Petrobras will notify Braskem , at least 6 (six) months in advance, of its schedule for general maintenance downtime of its operational units interfering with compliance with this Agreement. Clause Six—Price 6.1. The price of naphtha will be calculated by the following formula: Naphtha ([*] x Ethylene + [*] x Propylene + [*] x Benzene + [*] x ARA + [*] x Marlim) x Forex K et K pr K bz Wherein: Naphtha: monthly price of sales of naphtha, during the month (N) in which billing occurs, in R$/t, paid in full and free from any taxes or tariffs. Ethylene: q uarterly contract price from the Northwestern Europe ethylene market (Ethylene CP NEW), published by the ICIS, in Euros, converted to US$/t with the exchange rate published by the Central Bank of Brazil. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*]. Propylene: m onthly contract price of the polymer-grade propylene in the U.S. Gulf market (Propylene GP USG), published by the ICIS, in US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*]. Benzene: daily spot price of benzene in the U.S. Gulf market (Benzene SP USG), published by Platts, multiplied by a factor of 3.01308 in order to transform US$ cents/gallon to US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*]. ARA: daily average price of Physical Naphtha on the Northwestern Europe market (NWE CIF ARA), published by Platts, in US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*] . Marlim: daily quotation of Marlim petroleum, published by Platts, multiplied by a factor of 6.72 in order to convert US$/bbl to US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*] . 6 K ET Ethylene CP NWE / naphtha ARA Factor updated for each calendar [*] and calculated as the ratio of the [*] average quotations of Ethylene CP NWE over the last [*] and the [*] average quotations of naphtha NWE CIF ARA over the last [*]. K PR Propylene CP USG / naphtha ARA Factor updated for each calendar [*] and calculated as the ratio of the [*] average quotations of Propylene CP USG over the last [*] and the [*] average quotations of naphtha NWE CIF ARA over the last [*]. K
